EXHIBIT 10.1

 

WATSON WYATT & COMPANY HOLDINGS

INCENTIVE COMPENSATION PLAN

 

Watson Wyatt & Company Holdings (the “Company”), a Delaware corporation, hereby
establishes and adopts the following Incentive Compensation Plan (the “Plan”) to
provide incentive awards that are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended.

 

1.             PURPOSES OF THE PLAN

 

The purposes of the Plan are to provide incentive and financial rewards to
executive officers of the Company and its Affiliates who, because of the extent
of their responsibilities, can make significant contributions to the Company’s
success by their ability, industry, loyalty and exceptional services.

 

2.             DEFINITIONS

 

“Affiliate” shall mean any corporation, partnership or other organization of
which the Company owns or controls, directly or indirectly, not less than 50% of
the total combined voting power of all classes of stock or other equity
interests.

 

“Award” shall mean any amount granted to a Participant under the Plan.

 

“Board” shall mean the board of directors of the Company.

 

“Certification” shall have the meaning set forth in Section 4.2.

 

“Code” shall mean the Internal Revenue Code of 1986 of the United States of
America, as amended from time to time, and any successor thereto.

 

“Committee” shall mean the Compensation Committee of the Board or any
subcommittee thereof formed by the Compensation Committee for the purpose of
acting as the Committee hereunder. For purposes of satisfying the requirements
of Section 162(m) of the Code and the regulations thereunder, the Committee is
intended to consist solely of “outside directors” as such term is defined in
Section 162(m) of the Code.

 

“Disability” means any physical or mental condition of a Participant that in the
opinion of the Committee renders the Participant incapable of continuing to be
an employee of the Company and its Affiliates.

 

“Maximum Incentive Award” shall mean a payment in an amount equal to 2.5%, in
the case of the Company’s Chief Executive Officer and any other Participant who
is a member of the Board, or 1.5%, in the case of each other Participant, of the
Company’s Net Income for a given Performance Period.

 

--------------------------------------------------------------------------------


 

“Net Income” shall mean the Company’s after-tax income on a consolidated basis
as reported in the Company’s income statement for the applicable Performance
Period, prior to accrual of any amounts for payment under this Plan for the
Performance Period, adjusted to eliminate the effects of charges for
restructurings, discontinued operations, extraordinary items and all items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principle all as determined in accordance
with standards established by opinion No. 30 of the Accounting Principles Board
(APB Opinion No. 30) or other applicable or successor accounting provisions, as
well as the cumulative effect of accounting changes, in each case as determined
in accordance with generally accepted accounting principles or identified in the
Company’s financial statements or notes to the financial statements.

 

“Participant” shall mean each executive officer of the Company who is employed
by the Company or an Affiliate as of the last day of a Performance Period.

 

“Performance Period” shall mean the Company’s fiscal year or such other period
that the Committee, in its sole discretion, may establish, provided any such
Performance Period shall not be less than one year or more than five years in
length.

 

3.             ELIGIBILITY AND ADMINISTRATION

 

3.1.          Eligibility.  The individuals eligible to participate in the Plan
shall be the Company’s Chief Executive Officer and any other executive officer
of the Company or an Affiliate selected by the Committee to participate in the
Plan (each, a “Participant”).

 

3.2.          Administration.

 

(a)           The Plan shall be administered by the Committee. The Committee
shall have full power and authority, subject to the provisions of the Plan and
subject to such orders or resolutions not inconsistent with the provisions of
the Plan as may from time to time be adopted by the Board, to: (i) select the
Participants to whom Awards may from time to time be paid hereunder;
(ii) determine the terms and conditions, not inconsistent with the provisions of
the Plan, of each Award; (iii) determine the time when Awards will be granted
and paid and the Performance Period to which they relate; (iv) affirm the
formula for determining the Maximum Incentive Award payable for each Participant
in respect of Performance Periods and certify as to the calculation of Net
Income and the amount of the Maximum Incentive Award payable for each
Participant in respect of Performance Periods; (v) determine whether payment of
Incentive Awards may be deferred by Participants as provided in Section 4.3;
(vi) interpret and administer the Plan and any instrument or agreement entered
into in connection with the Plan; (vii) correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award in the manner and to the
extent that the Committee shall deem desirable to carry it into effect;
(viii) establish such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan;

 

--------------------------------------------------------------------------------


 

and (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for administration of the Plan.

 

(b)           Decisions of the Committee shall be final, conclusive and binding
on all persons or entities, including the Company, any Affiliate, any
Participant and any person claiming any benefit or right under an Award or under
the Plan.

 

(c)           To the extent not inconsistent with applicable law or the rules
and regulations of the New York Stock Exchange, any other national securities
exchange or the NASDAQ National Market on which the Company’s securities are
listed or qualified for trading, including the applicable provisions of Section
162(m) of the Code, the Committee may delegate to one or more officers of the
Company or a committee of officers the authority to take actions on its behalf
pursuant to the Plan.

 

4.             AWARDS

 

4.1.          Performance Period. Not later than the earlier of (i) 90 days
after the commencement of each fiscal year of the Company and (ii) the
expiration of 25% of the Performance Period, the Committee shall, in writing,
designate one or more Performance Periods and shall affirm the applicability of
the Plan’s formula for determining the Maximum Incentive Award for each
Participant for such Performance Period(s).

 

4.2.          Certification. At such time as it shall determine appropriate
following the conclusion of each Performance Period, the Committee shall
certify, in writing, the amount of the Maximum Incentive Award for each
Participant for such Performance Period (the “Certification”).

 

4.3.          Payment of Awards. The selection of Participants to whom Awards
shall actually be paid and the amount of the Award actually paid to a
Participant shall be such amount as determined by the Committee in its sole
discretion, including zero, provided that the actual Award shall not exceed the
Maximum Incentive Award with respect to such Participant. The actual amount of
the Award determined by the Committee for a Performance Period shall be paid in
cash or, to the extent provided in such plan, share awards under a
shareholder-approved stock plan of the Company to each Participant at such time
as determined by the Committee in its sole discretion following the end of the
applicable Performance Period, and may be deferred under a program or plan
approved by the Committee subject to the terms and conditions of such program or
plan.

 

4.4.          Commencement or Termination of Employment. If a Participant
obtains such status during a Performance Period (whether through promotion or
commencement of employment) or if a person who otherwise would have been a
Participant dies, retires or is Disabled, or if the person’s employment is
otherwise terminated, during a Performance Period (except for cause, as
determined by the Committee in its sole discretion), the Award payable to such a
Participant may, in the discretion of the Committee, be proportionately reduced
based on the period of actual employment during the applicable Performance
Period.

 

--------------------------------------------------------------------------------


 

5.             MISCELLANEOUS

 

5.1.          Amendment and Termination of the Plan. The Board may, from time to
time, alter, amend, suspend or terminate the Plan as it shall deem advisable,
subject to any requirement for stockholder approval imposed by applicable law,
including Section 162(m) of the Code. No amendments to, or termination of, the
Plan shall in any way impair the rights of a Participant under any Award
previously granted without such Participant’s consent.

 

5.2.          Section 162(m) of the Code. Unless otherwise determined by the
Committee, the provisions of this Plan shall be administered and interpreted in
accordance with Section 162(m) of the Code to ensure the deductibility by the
Company of the payment of Awards. Subject to shareholder approval of the Plan,
the failure of any aspect of the Plan to satisfy Section 162(m) shall not void
any action taken by the Committee under the Plan.

 

5.3.          Tax Withholding. The Company or an Affiliate shall have the right
to make all payments or distributions pursuant to the Plan to a Participant, net
of any applicable federal, state and local taxes required to be paid or
withheld. The Company or an Affiliate shall have the right to withhold from
wages, Awards or other amounts otherwise payable to such Participant such
withholding taxes as may be required by law, or to otherwise require the
Participant to pay such withholding taxes. If the Participant shall fail to make
such tax payments as are required, the Company or an Affiliate shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such withholding obligations.

 

5.4.          Right of Discharge Reserved; Claims to Awards. Absent action by
the Committee, nothing in this Plan shall provide any Participant a right to
receive any Award or payment under the Plan with respect to a Performance
Period. Nothing in the Plan nor the grant of an Award hereunder shall confer
upon any Participant the right to continue in the employment of the Company or
an Affiliate or affect any right that the Company or an Affiliate may have to
terminate the employment of (or to demote or to exclude from future Awards under
the Plan) any such Participant at any time for any reason. Except as
specifically provided by the Committee, the Company shall not be liable for the
loss of existing or potential profit from an Award granted in the event of the
termination of employment of any Participant. No Participant shall have any
claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Participants under the Plan.

 

5.5.          Nature of Payments. All Awards made pursuant to the Plan are in
consideration of services performed or to be performed for the Company or an
Affiliate, division or business unit of the Company. Any income or gain realized
pursuant to Awards under the Plan constitute a special incentive payment to the
Participant and shall not be taken into account, to the extent permissible under
applicable law, as compensation for purposes of any of the employee benefit
plans of the Company or an Affiliate except as may be determined by the
Committee or by the Board or board of directors of the applicable Affiliate.

 

5.6.          Other Plans. Nothing contained in the Plan shall prevent the Board
from adopting other or additional compensation arrangements, subject to
stockholder approval if such approval is required; and such arrangements may be
either generally applicable or applicable only in specific cases.

 

5.7.          Severability. If any provision of the Plan shall be held unlawful
or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (a) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall

 

--------------------------------------------------------------------------------


 

remain in full force and effect, and (b) not affect any other provision of the
Plan or part thereof, each of which shall remain in full force and effect. If
the making of any payment or the provision of any other benefit required under
the Plan shall be held unlawful or otherwise invalid or unenforceable by a court
of competent jurisdiction, such unlawfulness, invalidity or unenforceability
shall not prevent any other payment or benefit from being made or provided under
the Plan, and if the making of any payment in full or the provision of any other
benefit required under the Plan in full would be unlawful or otherwise invalid
or unenforceable, then such unlawfulness, invalidity or unenforceability shall
not prevent such payment or benefit from being made or provided in part, to the
extent that it would not be unlawful, invalid or unenforceable, and the maximum
payment or benefit that would not be unlawful, invalid or unenforceable shall be
made or provided under the Plan.

 

5.8.          Construction. As used in the Plan, the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, but rather shall be deemed to be followed by the words “without
limitation.”

 

5.9.          Unfunded Status of the Plan. The Plan is intended to constitute an
“unfunded” plan for incentive compensation and deferred compensation if
permitted by the Committee. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company.

 

5.10.        Governing Law. The Plan and all determinations made and actions
taken thereunder, to the extent not otherwise governed by the Code or the laws
of the United States, shall be governed by the laws of the State of Delaware,
without reference to principles of conflict of laws that might result in the
application of the laws of another jurisdiction, and shall be construed
accordingly.

 

5.11.        Resolution of Disputes. In the event a Participant or person
claiming a right under an Award or the Plan believes that a decision by the
Committee with respect to such person or Award was arbitrary or capricious, the
person may request arbitration with respect to such decision. The review by the
arbitrator shall be limited to determining whether the Participant or other
person has proven that the Committee’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Committee’s decision. Participants and persons claiming rights under an Award or
the Plan explicitly waive any right to judicial review. Notice of demand for
arbitration shall be made in writing to the Committee within thirty (30) days
after the applicable decision by the Committee. The arbitrator shall be selected
by those members of the Board of Directors who are neither members of the
Compensation Committee of the Board of Directors nor employees of the Company or
any Affiliate. If there are no such members of the Board of Directors, the
arbitrator shall be selected by the Board of Directors. Such arbitrator shall be
neutral within the meaning of the Commercial Rules of Dispute Resolution of the
American Arbitration Association; provided, however, that the arbitration shall
not be administered by the American Arbitration Association. Any challenge to
the neutrality of the arbitrator shall be resolved by the arbitrator whose
decision shall be final and conclusive. The arbitration shall be administered
and conducted by the arbitrator pursuant to the Commercial Rules of Dispute
Resolution of the American Arbitration Association. Each side shall bear its own
fees and expenses, including its own attorney’s fees, and each side shall bear
one half of the arbitrator’s fees and expenses. The decision of the arbitrator
on the issue(s) presented for arbitration shall be final and conclusive and may
be enforced in any court of competent jurisdiction.

 

--------------------------------------------------------------------------------


 

5.12.        Effective Date of Plan. The Plan shall be effective on the date of
the approval of the Plan by the holders of the then outstanding securities of
the Company entitled to vote generally in the election of directors. The Plan
shall be null and void and of no effect if the foregoing condition is not
fulfilled.

 

5.13.        Captions. The captions in the Plan are for convenience of reference
only, and are not intended to narrow, limit or affect the substance or
interpretation of the provisions contained herein.

 

--------------------------------------------------------------------------------